-05165-JS-AKT Document 23. Filed 10/27/19 Page 1 of 2 PagelD #: 1037

  

TSSTUOET Via Electronic Case Filing

LAW OFFICES OF
CORY H. MORRIS

ATTORNEY &
COUNSELOR AT LAW October 21, 2019

Hon. Joanna Seybert, USDJ

United States District Court

100 Federal Plaza

Central Islip, NY 11722 Index No: 19-cv-5165 (JS)(AKT)

Re: Linda Snyder and J.S., individually and behalf of all other similarly
situated individuals v. Nassau County et al.

Defense Counsel’s Inability to Obtain records from Nassau County
Department of Probation

Dear Judge Seybert:

As attorney for the Plaintiffs I respectfully request that Your Honor not extend
Defendants’ time to answer Plaintiffs Order to Show Cause again. Defendants’ time has
already been extended no less than two times previously and the issue at the heart of
the action—the improper collection, management, distribution and disposition of
psychological test records obtained from accused but not convicted minor children
must be addressed as soon as possible.

I must also report that during a telephone conference Friday October 18, 2019,
Nassau County Attorney, Pablo Fernandez, advised me that the Defendant Nassau
County Department of Probation who is represented by the Nassau County Attorney
refuses to produce records concerning infant J.S. not just to the Plaintiffs, but to their
office as well.

I was told that the Nassau County Attorney will seek another adjournment.
Plaintiffs do not consent to further delay because, among other reasons and contrary to
previous representations otherwise, the Adolescent Diversion Part is still functioning as
it is alleged in Plaintiffs’ Amended Verified Complaint in violation of the federal Health
Insurance Portability & Accountability Act of 1996 (HIPAA) and in derogation of the
Constitutional rights of the minor Defendants.

Please send all mail tc 185 Pisetaw:: Road, Suite 6368, Mebette: § 0 11747
Tet: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | ema: info@coryhmorris.com

515 East Las Olas Boulevard, Suite 120 + Fort Lauderdale, FL33301 *By appointment only*
Case 2:19-cv-05165-JS-AKT Document 23 Filed 10/21/19 Page 2 of 2 PagelD #: 1038

The new information that Defendant Nassau County Department of Probation
refuses to furnish its own counsel records pertaining to the purported defenses that the
County of Nassau claims to have further cries out for immediate action by this

Honorable Court.
Justice delayed is justice denied.

We thank the Court for its kind consideration.

CM:viy

 

2|Page
Law Offices of Cory H. Morris + Attorney & Counselor at Law

Tet: 631.450.2515 | eax: 631.223.7377 | wee: coryhmorris.com | eman: info@coryhmorris.com
